DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 recites the limitation "the inline post processing unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-11 have similar issues. Thus they are rejected for the same reason as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3-5, 7-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (US 8,504,954).

	Referring to claims 1 and 12, Arnold discloses a processing unit (fig. 1, IC 10) to support inline processing, comprising: an inline processing unit (fig. 2, block 121) to:
	accept and maintain a lookup table (fig. 4, lookup table LUT 54/62) for performing non-linear operations (fig. 3, Taylor series expansion) on data received from a memory or a first processing block (fig. 1, block 12A-12H; 3:16-18);
	divide the non-linear operations into multiple sections (fig. 7, f(x) and x sections, Y-axis/X-axis), where each section is a curve that is extrapolated based on a specific lookup table (fig. 6, LUT 54/70/62);
	determine a value (fig. 6, LUT outputs such as f(a), f’(a), f’’(a)/2!) of the non-linear operations by referencing the specific lookup table corresponding to a section of the multiple sections associated with an input value from the data to perform the non-linear operations on the data;
	stream processing result (fig. 6, mantissa out and exponent out) of the non-linear operations to the memory, the first processing unit, and a second processing unit after the non-linear operations are completed (3:11-26, memory, processors etc.).



	As to claims 4 and 12, Arnold discloses the unit of claim 1, wherein: the inline processing unit utilizes multiple lookup tables (fig. 4, LUTs 54/62) to approximate and implement non-linear operations via piece-wise linear approximation (fig. 5, elements of x and a piece-wise).

	As to claims 5 and 15, Arnold discloses the unit of claim 1, wherein: the non-linear operations is a logarithmic operation for floating-point input values (1:15-16, logarithmic functions; 1:39-46, Tayler series expansion).

	As to claims 7 and 17, Arnold discloses the unit of claim 5, wherein: the inline processing unit implements the logarithmic operation for a floating-point input value (4:36-39, floating point values) by adopting a floating number expression (fig. 4, exponent in, mantissa in) of the input value as exponent and mantissa portions and using the exponent and mantissa value of the input value for the computation.



	As to claims 9 and 19, Arnold discloses the unit of clam 7, wherein: the inline processing unit implements the logarithmic operation for the floating-point input value by utilizing a Taylor series expansion of different portions of the floating number expression of the input value, respectively (fig. 3, Taylor series expansion).

	As to claims 10 and 20, Arnold discloses the unit of claim 9, wherein: the inline processing unit implement the logarithmic operation for the floating-point value by replacing the Taylor series expansion with a table lookup operation (6:20-38, LUT operations).

	As to claims 11 and 21, Arnold discloses the unit of claim 7, wherein: the inline processing unit implements the logarithmic operation for the floating-point input value by utilizing multiple lookup tables for different portions of the floating number expression of the input value, respectively, without a Taylor series expansion (fig. 6, LUT 54/70/62).
Allowable Subject Matter
Claims 2, 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim feature of ReLu and quantization unit as in claim 2. The checking of non-positive input and returning of error message. Arnold receives both positive and negative input values (11:51-53).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 7,539,717 discloses logarithmic processing system and methods.
US 11,106, 432 discloses floating point value processing with lookup tables.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182